Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
According to the Applicant’s remark, Claims 1-20 are now patent eligible under 35 USC 101.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			     References Cited by Examiner
9,154,163 (Engberg), discloses “Data is divided into parts and each part provided to a different processor.  Each processor processes the provided data part to produce a partial CRC result.  The partial CRC results from each of different processors are XORed to produce a CRC of the data”.
7,631,251 (Bower), discloses “a method for calculating checksums includes calculating a first checksum based at least in part on a first block of data, and calculating a partial checksum based at least in part on a second block of data. The checksum and partial checksum are combined to form a second checksum for a total block of data, the total block of data comprising the first block of data and the data portion of the second block of data”.

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111